—Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered January 23, 1996, which granted plaintiffs motion to vacate a prior order, granted on default, dismissing the action for failure to prosecute, unanimously affirmed, without costs.
There is no reason to overturn law of the case, established on a prior motion for failure to prosecute, that the action has merit. We agree with the motion court that plaintiff, who was misled by his former attorney concerning the status of the case and showed commendable resolve by going to the Departmental Disciplinary Committee, should not have to suffer dismissal of the action because of the unprofessional neglect of his former attorney. We perceive no undue prejudice attributable to the delay. Concur—Milonas, J. P., Ellerin, Wallach and Rubin, JJ.